Citation Nr: 0734783	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-10 938	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.  


FINDING OF FACT

The veteran died on August [redacted], 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and her husband provided sworn testimony in 
support of her appeal during a hearing held before the 
undersigned Veterans Law Judge in October 2006.  In June 
2007, the Board of Veterans' Appeals requested an expert 
medical opinion.  The opinion was obtained in August 2007 and 
a copy was provided to the veteran's representative in 
September 2007.  However, before resolution of her appeal was 
achieved, the veteran died on August [redacted], 2007.

In November 2007, the veteran's representative filed a motion 
to dismiss the veteran's appeal and provided a copy of her 
death certificate.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Therefore this appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the issues dismissed in this 
appeal or as to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106. 


ORDER

The veteran's appeal is dismissed.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


